Citation Nr: 0923136	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-39 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for low back 
degenerative changes.

4.  Entitlement to service connection for bilateral knee 
pain.

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hallux valgus deformity status post 
bunionectomy claimed as residuals of a right foot injury.

6.  Entitlement to an effective date earlier than October 16, 
2007, for the assignment of a 20 percent evaluation for 
service-connected hallux valgus deformity status post 
bunionectomy claimed as residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and C. Scott


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO by which issues one through 
four on the foregoing page were denied.  

In March 2009, the Veteran and a witness testified at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing has been associated with the claims file.

As noted in the March 2009 hearing transcript, the Veteran on 
that date changed his representative from Vietnam Veterans of 
America to National Association of Black Veterans.  The clams 
folder, however, does not contain a signed appointment in 
favor of National Association of Black Veterans.  
Accordingly, Vietnam Veterans of America continues to be 
recognized as the Veteran's representative.  The RO should 
contact the Veteran and advise him that if he desires to 
change his representation, he should submit the appropriate 
signed form.

Received from the Veteran in June 2008 was a notice of 
disagreement with respect to the May 2008 rating decision 
regarding the rating assigned to his service-connected hallux 
valgus deformity status post bunionectomy claimed as 
residuals of a right foot injury as well as the effective 
date of the current 20 percent disability rating.  The RO, 
however, has not provided a statement of the case concerning 
these issues.  As a statement of the case has not yet been 
issued on these matters, additional action by the RO is 
required as set forth below in the REMAND portion of this 
decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an evaluation in excess of 20 
percent for service-connected hallux valgus deformity status 
post bunionectomy claimed as residuals of a right foot injury 
and entitlement to an effective date earlier than October 16, 
2007, for the assignment of a 20 percent evaluation for 
service-connected hallux valgus deformity status post 
bunionectomy claimed as residuals of a right foot injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Veteran will be advised if further 
action is required on his part.


FINDINGS OF FACT

1.  Residuals of a neck injury are not shown to be related to 
the Veteran's active duty service, to another service-
connected disability, or to have been incurred within a year 
of separation from service.

2.  A left foot disability is not shown to be related to the 
Veteran's active duty service or to a service-connected 
disability.

3.  Low back degenerative changes are not shown to be related 
to the Veteran's active duty service, to have had their onset 
within a year of separation, or to be related to a service-
connected disability.

4.  The Veteran is not shown to be suffering from an 
identified disability of the knees.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or as a 
result of active duty service, are not presumptively linked 
thereto, and are not secondary to the Veteran's service-
connected right foot disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

2.  A left foot disability was not incurred in or as a result 
of active duty service and is not secondary to the Veteran's 
service-connected right foot disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).

3.  Low back degenerative changes were not incurred in or as 
a result of active duty service, are not secondary to the 
Veteran's service-connected right foot disability, and are 
not presumptively linked to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

4.  A disability of the knees was not incurred in or as a 
result of active duty service and is not secondary to the 
Veteran's service-connected right foot disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
mandates in Dingess was provided in November 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in April 2003, April 2004, May 2005, February 
2006, and November 2007 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, private medical records, Social Security 
Administration records, and VA clinical records.  The Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The Veteran was also afforded several VA medical examinations 
in furtherance of the claims.  They are found to be adequate 
as they consider the Veteran's history and complaints and 
objective findings on examination.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

Residuals of a neck injury

At his March 2009 hearing, the Veteran suggested that his 
claimed neck disability is related to his service-connected 
right foot disability.

The service treatment records reflect two occasions, 
apparently being seen five days apart in February 1993, upon 
which the Veteran complained of neck pain.  He was issued a 
soft collar.  Torticollis and musculotendinous strain were 
the diagnoses.  On separation, the spine was assessed as 
normal.

On May 2003 VA examination, the Veteran indicated that neck 
pain began spontaneously in June 2002.  Indeed, the Veteran 
underwent cervical spine surgery later that year.  

On August 2008 VA examination, the examiner diagnosed neck 
pain secondary to degenerative disc disease of 
musculoskeletal etiology.  The examiner opined that there was 
no indication that the Veteran's current neck disability was 
related to service.

The Veteran is not shown to be competent to render medical 
diagnoses and opinions upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
credit his views regarding the origins of his claimed 
disability.  

The competent medical evidence reflects no nexus between a 
cervical spine disability and service.  As such, service 
connection on a direct basis must be denied.  38 C.F.R. 
§ 3.303.  Furthermore, service connection on a secondary 
basis is denied because there is no competent medical 
evidence suggesting a link between the Veteran's neck 
disability and another service-connected disability to 
include his service-connected right foot disability.  
38 C.F.R. § 3.310.  Finally, the evidence does not reflect 
that cervical spine degenerative changes had their onset in 
the year following service.  Thus, service connection on a 
presumptive basis is denied.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Left foot disability

The service treatment records indicate bilateral bunions 
greater on the right.  Indeed, service connection is in 
effect for a right foot disability.  The Veteran claims that 
a left foot disability is secondary to his service-connected 
right foot disability.

Bilateral hallux valgus was found on May 2003 VA medical 
examination.  However, on January 2008 fee-basis medical 
examination, an X-ray study of the left foot was within 
normal limits.  Similarly, on August 2008 VA medical 
examination, an X-ray study of the left foot revealed no 
abnormalities.  The examiner found that the Veteran placed 
greater weight on the left foot due to his service-connected 
right foot disability and his diagnosis was of left foot pain 
secondary to overuse.

The most recent medical evidence suggests no disability of 
the left foot.  The 2008 examinations included x-ray study, 
while the May 2003 VA examination did not.  The Board places 
greater weight on objective evaluation by x-ray.  A current 
disability is a prerequisite to the granting of service 
connection.  See, e.g., Gilpin, supra.  As well, the most 
current medical evidence reflects a diagnosis of left foot 
pain secondary to overuse.  Pain, without a specific 
underlying diagnosis, is not considered a disability for 
which service connection can be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because 
no particular current disability of the left foot is apparent 
from the most recent medical evidence, service connection for 
a left foot condition is not warranted.  38 C.F.R. §§ 3.303, 
3.310.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Low back degenerative changes

The service treatment records contain several references to 
complaints of back pain.  On a few occasions lumbar strain 
was found, but on others, no known injury was responsible for 
the Veteran's claimed back pain.

On his report of medical history completed by the Veteran 
prior to separation from service, he indicated recurrent back 
pain.  The corresponding medical examination report, however, 
reflected a normal spine.  The veteran's "PULHES" physical 
profile, moreover, consisted of all 1's indicating a high 
level of medical fitness.  See generally Hanson v. Derwinski, 
1 Vet. App. 512, 514 (1991) (explaining the military medical 
profile system).

Intermittent complaints of lumbar pain continued after 
service.  In February 2001, for example, the Veteran reported 
back pain after shoveling snow three days earlier.  The 
diagnosis was of lumbar strain.

On May 2003 VA examination, an X-ray study of the lumbar 
spine was conducted.  It revealed mild degenerative changes 
at L1-L2.

On August 2008 VA examination, the Veteran indicated a 
history of intermittent low back pain.  An X-ray study 
revealed disc space narrowing at L1-L2 with degenerative 
changes.  The examiner diagnosed low back pain secondary to 
lumbar degenerative disc disease of musculoskeletal etiology.  
The examiner opined that there was no evidence indicating a 
connection between the Veteran's current low back condition 
to an episode of lumbar strain in service, especially since 
there is no evidence of a back injury in service.  

At his March 2009 hearing, the Veteran maintained that his 
claimed low back disability was secondary to his service-
connected right foot disability.

The Board notes that it cannot rely on the Veteran's 
assertions regarding the origins of his low back disability, 
as he is not shown to possess any sort of medical expertise.  
Espiritu, supra.  The competent medical evidence of record, 
contained in the August 2008 VA examination report, reflects 
no nexus between the Veteran's current low back diagnosis and 
service.  The examiner, as well, did not indicate a 
relationship between the Veteran's low back disability and 
the service-connected right foot disability.  Finally, the 
evidence does not reflect that low back degenerative changes 
were evident in the year following separation from service.  
Thus, service connection for the claimed low back 
degenerative changes cannot be granted under any theory of 
entitlement namely, direct, secondary, or presumptive.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Bilateral knee pain

At his March 2009 hearing before the undersigned, the Veteran 
asserted that his claimed bilateral knee disability was 
secondary to his service-connected right foot disability.

The service treatment records reflect intermittent complaints 
of knee pain without a history of injury.  At one time, 
patellofemoral pain syndrome was diagnosed.  On another 
occasion, overuse patellofemoral syndrome was assessed.  On 
separation, no disability of the knees was noted.

On VA examination in August 2003, the Veteran again denied a 
history of any knee injuries although he complained of pain 
and discomfort.  The examiner assessed a history of 
nonservice-connected knee pain.

On VA examination in August 2008, pursuant to X-ray studies, 
the examiner diagnosed normal knees.

As abundantly clear from the evidence, the Veteran has never 
sustained any injury to the knees.  Furthermore, all 
diagnoses and findings pertinent to the knees reflect no more 
than variously characterized assessments of pain.  Pain 
alone, without an underlying diagnosis, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez, supra.  Because the Veteran is not shown to 
be suffering from a presently identified and recognized 
disability of the knees, service connection for a knee 
disability manifested by no more than pain is denied under 
all theories of entitlement.  38 C.F.R. §§ 3.303, 3.310; 
Gilpin, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for a left foot disability is denied.

Service connection for low back degenerative changes is 
denied.

Service connection for bilateral knee pain is denied.




REMAND

The Veteran filed a notice of disagreement with respect to 
the May 2008 rating decision regarding the rating assigned to 
his service-connected hallux valgus deformity status post 
bunionectomy claimed as residuals of a right foot injury as 
well as the effective date of the current 20 percent 
disability rating assigned.  The RO, however, has not 
provided a statement of the case concerning these issues.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant of VA 
benefits is entitled to a statement of the case.  Manlincon, 
supra.  Therefore, the Board must remand the claims for an 
increased rating and earlier effective date so that a 
statement of the case may be prepared.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Issue a statement of the case 
concerning the issues of entitlement to 
an increased rating for right foot 
hallux valgus status post bunionectomy 
and the issue of entitlement to an 
earlier effective date for the current 
20 percent disability rating assigned 
to the service-connected right foot 
disability.  The veteran should be 
advised of the time period within which 
to perfect his appeals.  38 C.F.R. § 
20.302(b) (2008).


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


